DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varner (U.S. Patent Publication No. 2015/0298659 A1).
Regarding Independent Claim 1, Varner teaches a mirror cleaning device (tool, 100) comprising: a head (Annotated Fig. 2) comprising a connecting bar (handle grip, 204) and a cleaning blade retaining rail (Annotated Fig. 2) attachable to the connecting bar (204); a cleaning blade (squeegee panel, 104) retained by the cleaning blade retaining rail (Annotated Fig. 2); a connector (annular recess, 108): and a handle (pole handle, 107) attachable to the connecting bar (204) of the head (Annotated Fig. 2) via the connector (108).  


    PNG
    media_image1.png
    466
    614
    media_image1.png
    Greyscale

Regarding Claim 2, Varner teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (104) is removable from the cleaning blade retaining rail (via screws, 105; Annotated Fig. 2).  
Regarding Claim 3, Varner teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (106) is flexible (Paragraph [0020]).  
Regarding Claim 4, Varner teaches the mirror cleaning device (tool, 100) wherein the cleaning blade (104) is a squeegee blade (Paragraph [0020]; Fig. 2).  
Regarding Claim 6, Varner teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) extends perpendicularly from the handle (107; Fig. 2).  
Regarding Claim 7, Varner teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) extends in-line with the handle (107; Fig. 2).  
Regarding Claim 8, Varner teaches the mirror cleaning device (tool, 100) wherein the cleaning blade retaining rail (Annotated Fig. 2) is fixedly connected to the connecting bar (204; Annotated Fig. 2).  
Regarding Claim 9, Varner teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) comprises a pair of connecting members (105) for engaging the cleaning blade retaining rail (Annotated Fig. 2).  
Regarding Claim 10, Varner teaches the mirror cleaning device (tool, 100) wherein the pair of connecting members (105) frictionally engage the cleaning blade retaining rail (Annotated Fig. 2).  
Regarding Independent Claim 14, Varner teaches a mirror cleaning device (100) comprising: a head (Annotated Fig. 2) comprising a connecting bar (204) comprising a pair of connecting members (105), and a squeegee blade  retaining rail (Annotated Fig. 2) attachable to the connecting bar (204) via the pair of connecting members (105); a squeegee blade (104) retained by the squeegee blade retaining rail (Annotated Fig. 2); a connector (108): and a handle (107) attachable to the connecting bar (204) of the head via the connector (108).

    PNG
    media_image2.png
    523
    616
    media_image2.png
    Greyscale

Regarding Claim 15, Varner teaches the mirror cleaning device (tool, 100) wherein the connecting bar (204) is arced in shape (bottom portion of 204 is arched in shape).  
Regarding Claim 16, Varner teaches the mirror cleaning device (tool, 100)  wherein the pair of connecting members (105) are snap fit connectors (rivets; Paragraph [0020]).  
Regarding Claim 17, Varner teaches the mirror cleaning device (tool, 100) wherein the squeegee blade (104) is configured to engage a curved surface (Paragraph [0027]).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louk (U.S. Patent No. 2,772,435).
Regarding Independent Claim 20, Louk teaches a mirror cleaning device (Fig. 1) for cleaning a curved surface comprising: a head (Fig. 1) comprising: a connecting bar (17) comprising a pair of connecting members (pivot pins, 20, 21); a squeegee blade retaining rail (wiper blade holder, 13) comprising a groove (Annotated Fig. 2); and a pair of springs (biasing springs, 22; Col. 2. Lines 65 – 71) attachable to the squeegee blade retaining rail (13) adjacent to a pair of ends of the squeegee blade retaining rail (13; Fig. 1), and wherein the squeegee blade retaining rail (13) is attachable to the connecting bar (17) via the pair of connecting members (20 and 21); and a squeegee blade (10) retained within the groove (18) of the squeegee blade retaining rail (13); a connector (hooks, 25 and 26): and a handle (27) attachable to the connecting bar (17) of the head via the connector (25 and 26); and wherein the handle comprises a connector receiving hole for accepting the connector.

    PNG
    media_image3.png
    377
    409
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of  Henningsen (U.S. Patent Publication No. 2013/0097793 A1).
Regarding Claim 5, Varner teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly  teach the mirror cleaning device wherein the cleaning blade retaining rail comprises a groove for retaining the cleaning blade.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the cleaning blade retaining rail (24) comprises a groove (Annotated Fig. for retaining the cleaning blade (26).  

    PNG
    media_image4.png
    445
    707
    media_image4.png
    Greyscale


within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Regarding Claim 12, Varner teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a hand grip.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the handle (16) comprises a hand grip (18; Fig. 10b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the handle comprises a hand grip, as  taught by Henningsen, to provide a device that has an ergonomic benefit to the user, thus providing ease of use.
Regarding Claim 13, Varner teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a connector receiving hole for accepting the connector.  
Henningsen, however, teaches a mirror cleaning device (10) wherein the handle comprises a  connector receiving hole (62’) for accepting the connector (34).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include a connector receiving hole for accepting the connector, as  taught by Henningsen, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Regarding Claim 19, Varner teaches all of the elements of claim 14 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the handle comprises a hand grip on one end and a connector receiving hole for accepting the connector on an opposing end.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the handle comprises a hand grip on one end and a connector receiving hole for accepting the connector on an opposing end, as  taught by Henningsen, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.

Claims 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Varner (U.S. Patent Publication No. 2015/0298659 A1) in view of Post (U.S. Patent Publication No. 2014/0259499 A1).
Regarding Claim 11, Varner teaches all of the elements of claim 1 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the head further comprises a pair of springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail. 
Post, however, teaches  the mirror cleaning device (600) wherein the head (619) further comprises a pair of springs (spring legs, 640; Paragraph [0041]) attachable to the cleaning blade retaining rail (612) adjacent to a pair of ends of the cleaning blade retaining rail (612; Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the head further comprises a pair of springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail, as  taught by Post, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Regarding Claim 18, Varner teaches all of the elements of claim 14 as discussed above.
Varner does not explicitly teach the mirror cleaning device wherein the head further comprises a pair of springs attachable to the squeegee blade retaining rail adjacent to a pair of ends of the squeegee blade retaining rail.  
Post, however, teaches  the mirror cleaning device (600) wherein the head (619) further comprises a pair of springs (spring legs, 640; Paragraph [0041]) attachable to the squeegee blade retaining rail (612) adjacent to a pair of ends of the squeegee blade retaining rail (612; Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Varner to further include the head further comprises a pair of springs attachable to the cleaning blade retaining rail adjacent to a pair of ends of the cleaning blade retaining rail, as  taught by Post, since it has been held to be within the general skill of a worker in the art to select a known retaining method on the basis of its suitability for the intended use of the device.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U. S. Patent No. 3,649,987 to Tomingas et al.  teaches a utility wiper tool for use on curved surfaces and particularly the curved body surfaces of motor vehicles includes an elongated, flexible wiper element supported by and preferably releasably connected to an elongated flexible backing strip. The backing strip preferably is formed as a part of a one-piece wiper element support frame including a pair of opposed, relatively rigid support arms having hinge extensions joining the support arms to the back side of the backing strip at spaced points along the backing strip so as to permit the wiper element and backing strip to flex longitudinally as a unit in such a way that the wiper element will conform to curved surfaces over which it is moved.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723